Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.255   Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re Flint Water Cases.                Judith E. Levy
                                        United States District Judge
________________________________/

This Order Relates To:

Walters, et al. v. Flint, et al.
Case No. 17-10164
(consolidated with 19-13359)

________________________________/

                   ORDER GRANTING MOTIONS
                  TO CONSOLIDATE [283, 284, 285]

     This is one of many cases that are collectively referred to as the

Flint Water Cases. Walters, filed in January of 2017, involves 166

individual plaintiffs who allege that a combination of public officials and

private entities set in motion a chain of events that led to bacteria and

lead leaching into the City of Flint’s drinking water. On November 13,

2019, another lawsuit, Meeks, was filed by individual plaintiffs against

the United States Environmental Protection Agency (“EPA”) alleging

that the EPA negligently failed to follow several agency directives in

response to the Flint Water Crisis, which resulted in injuries to the
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20         PageID.256     Page 2 of 8




plaintiffs. (Meeks v. United States, Case No. 19-cv-13359, ECF No. 1, 21–

22.)

       Before the Court are motions filed by Plaintiffs, along with the VNA

and LAN Defendants, to consolidate Meeks with this case. (ECF Nos. 283,

284, 285.) The United States opposes the motions. (ECF No. 288.) The

Court heard oral argument on March 27, 2020, and for the reasons set

forth below, the motions to consolidate are granted.1

Legal Standard

       A district court may consolidate actions if they “involve a common

question of law or fact.” Fed. R. Civ. P. 42(a). The Rule’s objective is “to

administer the court’s business ‘with expedition and economy while

providing justice to the parties.’” Advey v. Celotex Corp., 962 F.2d 1177,

1180 (6th Cir. 1992) (quoting 9 Wright & Miller, Federal Practice and



       1 “[A]n appeal from an interlocutory order does not divest the trial court of
jurisdiction to continue deciding other issues involved in the case.” Weaver v. Univ. of
Cincinnati, 970 F.2d 1523, 1528–29 (6th Cir. 1992). The district court “retains
jurisdiction to enforce its judgment, to proceed with matters that will aid the
appellate process, and to adjudicate matters unrelated to the issues on appeal.”
Williamson v. Recovery Ltd. P'ship, 731 F.3d 608, 626 (6th Cir. 2013) (citing City of
Cookeville v. Upper Cumberland Elec. Membership Corp., 484 F.3d 380, 394 (6th
Cir.2007); Weaver, 970 F.2d at 1528–29; Cochran v. Birkel, 651 F.2d 1219, 1221 (6th
Cir.1981)). The Court’s order denying various Defendants’ motions to dismiss in
Walters is currently on appeal at the Sixth Circuit, but the motions to consolidate do
not involve an aspect of the case related to the issues on appeal.
                                           2
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.257   Page 3 of 8




Procedure, § 2381 (1971)). Likewise, the local rules define “companion

cases” as those in which “substantially similar evidence will be offered at

trial” or “the same or related parties are present and the cases arise out

of the same transaction or occurrence.” E.D. Mich. L.R. 83.11(b)(7)(A).

     The party moving for consolidation bears the initial burden to

demonstrate a common question of law or fact. Gamboa v. Ford Motor

Co., 381 F. Supp. 3d 853, 866 (E.D. Mich. 2019). But, “[o]nce the threshold

requirement of establishing a common question of law or fact is met, the

decision to consolidate rests in the sound discretion of the district court.”

Id. (citing Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965)). The trial

court must consider:

     [W]hether the specific risks of prejudice and possible
     confusion [are] overborne by the risk of inconsistent
     adjudications of common factual and legal issues, the burden
     on parties, witnesses and available judicial resources posed by
     multiple lawsuits, the length of time required to conclude
     multiple suits as against a single one, and the relative
     expense to all concerned of the single-trial, multiple-trial
     alternatives.

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting

Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir.

1985)).

                                     3
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.258   Page 4 of 8




Analysis

     The threshold requirement for granting a motion to consolidate—

that the two cases involve a “common question of law or fact”—is met

here. Gamboa, 381 F. Supp. 3d at 866 (emphasis added). Although

questions of law differ between the two cases, Meeks and Walters both

arise out of the same set of operative facts: the Flint Water Crisis.

Virtually all of the evidence regarding the causes of lead and bacteria in

Flint’s drinking water following the April 2014 switch to the Flint River

as the source of the City’s municipal water and subsequent alleged

inaction following the Crisis will be the same in these two cases. Evidence

of Plaintiffs’ damages will undoubtedly be the same as well.

     The United States argues that common issues of law or fact “do not

predominate,” and that the Meeks case, which was brought under the

Federal Torts Claims Act (“FTCA”), involves issues that non-FTCA cases

like Walters do not. (ECF No. 288, PageID.8427.) The standard for

consolidation does not require common issues of fact or law to

“predominate,” but rather that there are common issues. See Gamboa,

381 F. Supp. 3d at 866. Because of the many common questions of fact




                                     4
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.259   Page 5 of 8




shared between the two cases, the Court finds that Plaintiffs have met

this threshold.

     The United States also argues that it will be prejudiced because it

was not able to participate in the bellwether selection process for the first

set of trials scheduled to start in November 2020. (ECF No. 288,

PageID.8444.) The United States argues that to consolidate now would

give it less time than the other parties have had to prepare for trial.

These concerns do not amount to “insurmountable prejudice” to the

United States. There are many options available to ensure that the

United States has time to fully develop its defenses. Moreover, at the

hearing on these motions, the United States indicated that it planned to

file a motion to dismiss in lieu of an answer in Meeks. As a result of the

time required to adjudicate such a motion, and potentially permit

interlocutory appeal if the motion is denied, the United States is unlikely

to be a defendant in the first round of bellwether trials. The United States

can be fully involved in the bellwether selection process for the second

round of trials and beyond.

     The Court also finds that any risk of prejudice or confusion is

outweighed by the burden on parties, witnesses, and available judicial


                                     5
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.260   Page 6 of 8




resources posed by multiple lawsuits with the same plaintiffs. Ideally, all

of the Flint water cases in which plaintiffs allege personal injury,

property damage, or commercial loss, would be handled together with one

case management order. But due to a variety of factors, including when

the cases were filed, this is not possible. Consolidating these two cases

will assist in streamlining the litigation. Further, the VNA Defendants

have already alleged that the EPA is a Non-Party at Fault in this case.

(ECF No. 278, PageID.8233.) So, whether the United States EPA is

designated a Defendant or an alleged Non-Party at Fault, its employees

who were involved in the Flint Water Crisis will still be required to

participate in discovery and appear at trial. Likewise, in another FTCA

Flint water case pending before the Honorable Linda V. Parker, the

United States filed a Notice alleging that all of the Defendants in the In

re Flint Water Cases are Non-Parties at Fault. (In re FTCA Flint Water

Cases, Case No. 17-cv-11218, ECF No. 115) (naming Defendants from the

State of Michigan, City of Flint, Michigan Department of Environmental




                                     6
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20       PageID.261    Page 7 of 8




Quality, Veolia North America, Lockwood, Andrews & Newman, Rowe,

and McLaren Medical Center as Non-Parties at Fault).2

      The motions to consolidate are therefore GRANTED. A briefing

schedule for any responsive pleadings or answers in Meeks will be set

forth during the next conference call in the In re Flint Water Cases on

Wednesday, April 29, 2020 at 2:00pm. The Court also exempts the

plaintiffs in Meeks from filing a Short-Form Complaint as otherwise

required of individual non-class-action cases. (Waid v. Snyder, Case No.

16-cv-10444, ECF No. 347.)

      IT IS THEREFORE ORDERED that the following case 19-13359 is

consolidated with civil number 17-10164 for all purposes, including trial.

      IT IS FURTHER ORDERED that all subsequent papers filed after

the date of this order shall be entered on civil number 17-10164.

      IT IS FURTHER ORDERED that civil number 19-13359 is hereby

closed for administrative purposes.

Dated: April 29, 2020                        s/Judith E. Levy

      2 The United States sought to consolidate Meeks with In re FTCA Flint Water
Cases before Judge Parker to conserve judicial resources and avoid inconsistent
rulings. (In re FTCA Flint Water Cases, Case No. 17-cv-11218, ECF No. 95, 2842–
2844.) But because the United States is alleged to be a Non-Party at Fault in this
Court’s In re Flint Water Cases, it will save judicial resources to consolidate these
matters where possible.
                                         7
Case 5:19-cv-13359-JEL-EAS ECF No. 21 filed 04/29/20   PageID.262   Page 8 of 8




Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 29, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     8
